Citation Nr: 0725440	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that bilateral flat 
feet existed prior to entry onto active duty.

2.  Clear and unmistakable evidence shows that bilateral flat 
feet was not aggravated by military service.


CONCLUSION OF LAW

Bilateral flat feet was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.57 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2003 and October 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Background

The veteran's induction examination in September 1969 noted 
bilateral slight pes planus.  In August 1970, the veteran was 
seen for complaints of disabling arch pain.  He indicated he 
could not wear arch supports.  The veteran was seen in 
podiatry in September 1970.  The examination showed pes 
planus and mild pronation with and without weight bearing.  
The veteran reported being seen once as a civilian and given 
arch supports but they did not help.  The impression was 
muscular strain secondary to training.  The veteran's January 
1972 separation examination showed normal clinical evaluation 
of the feet.

An April 1973 VA examination noted normal feet.  

VA treatment records dated 2001 to 2007 include occasional 
reports of painful feet.  Additionally, they include a 
December 2003 VA x-ray which noted normal bilateral feet.  A 
January 2004 nursing note indicated the veteran reported 
having constant pain in his feet, worse after sitting for a 
while.  He stated this had been going on for at least five 
years or longer.  Bilateral examination of the feet was 
unremarkable.  There was no evidence of fracture or 
dislocation.  Bones were intact and in good alignment.  A 
podiatry consultation noted plantar fasciitis/heel spur 
syndrome (try conservative treatment before referral) no 
response to treatment.  Upward deformity of the great toes 
bilaterally was also noted.  

An electromyography study conducted in September 2005 by 
Diplomate of the American Board of Physical Medicine and 
Rehabilitation, showed right and left lower extremities 
suggestive of mononeuropathy of the right tibial nerve.  The 
studies of the right and left peroneal and left tibial were 
normal latencies and motor conduction velocities.  The 
muscles tested failed to show any denervation with normal 
amplitude and complete interference pattern.  

A January 2006 VA examination noted evidence of abnormal 
weight bearing and abnormal shoe wear pattern.  Deformity or 
structural abnormality of the foot was noted.  The examiner 
noted when the veteran lifted his foot off the floor he had 
an arch in each foot.  He did, however; seem to have 
hypersensitivity in his feet to touch and to cold.  His great 
toes on both feet curled up and rubbed a hole in his socks 
(especially his right).  This was more evident when he was 
standing.  Once his feet were lifted off the ground the great 
toe of each foot did not appear to curl up.  The diagnosis 
was mild pes planus.  

The examiner indicated she could not resolve the issue of 
whether or not there was aggravation of a pre-existing flat 
foot condition in service without resorting to mere 
speculation.  The examiner did indicate that the increased 
sensitivity that the veteran was experiencing might be a 
result of bilateral immersion foot.  As an Infantryman, she 
noted, his feet would have been exposed to conditions linked 
to immersion foot.  According to the documentation reviewed, 
his symptoms mimicked those of the long term effects of 
immersion foot.

The examiner also indicated that the veteran had mild flat 
feet on admission to the military.  He was offered inserts 
which he could not tolerate.  The examiner indicated it was 
possible that marching and being on his feet for long periods 
of time could have caused him pain at the time and might have 
further broken down his arches causing his great toes to 
point slightly up.  It was noted that on the day of the 
examination the veteran still had mild flat feet.  

X-rays showed no skeletal deformities or other osseous 
abnormalities.  The impression was normal right and left 
feet.  

An April 2006 lay statement described the veteran's foot 
problem.

Criteria and analysis

When a disorder preexisted service, either because it is 
noted at the time of the entry into service or because 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where pre-
service disability underwent an increase in severity during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.

The veteran's September 1969 entrance examination showed a 
diagnosis of slight bilateral pes planus.  The veteran was 
treated for mild/slight pes planus in service.  His feet were 
normal at discharge.

In light of the pre-service history of bilateral pes planus 
the appellant did not enter active duty with sound feet and 
the presumption of soundness does not attach.  Hence, 
bilateral pes planus was not incurred while on active duty.  
Moreover, while the veteran was treated in service for 
complaints relating to his feet, the January 1972 separation 
examination showed normal clinical evaluation of the feet.  
Likewise, an April 1973 VA examination noted normal feet.  
Although the January 2006 VA examiner diagnosed flat feet she 
could not resolve the issue of whether the veteran's 
bilateral flat feet were aggravated during service without 
resorting to mere speculation.  X-rays of the veteran's feet 
have consistently shown normal bilateral feet.

There is no medical evidence that the veteran's preexisting 
flat feet were aggravated during service, and there is no 
competent evidence that his current disorder is causally 
related to service.  Rather, the competent evidence clearly 
and unmistakably shows that the veteran's preexisting 
bilateral flat feet did not increase in severity during 
service, and was not aggravated in-service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  As such, the benefit sought on 
appeal must be denied.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. 
§ 3.304(b).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

 
ORDER

Entitlement to service connection for bilateral flat feet is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


